Shepherd, J.:
His Honor held “that the agreement to submit to appraisers and the award of the appraisers were not competent for any purpose, or in any way, either to support the plea of arbitrament and award, or as a binding agreement upon the parties thereto.”
The contrary was decided at the last term of this Court, in Manufacturing Company v. Assurance Company, 106 N. C., 28. In addition to the many authorities cited in that case, we will now add the recent case of Hamilton v. Insurance Company, 136 U. S., 242.
In justice to the learned Judge who tried this case, we will remark that the questions passed upon by him had not then been decided by this Court.
New trial.